Title: From Thomas Jefferson to Caspar Wistar, 31 March 1801
From: Jefferson, Thomas
To: Wistar, Caspar



Dear Sir
Washington Mar. 31. 1801.

By the preceding post you will have recieved some Observations transmitted [here] by Mr. Legaux, [& also] two precious volumes of Comparative anatomy presented to the Society by mr Cuvier, the author. I now inclose you a letter from Chancellor Livingston on the subject of the large [bones] lately found [in New York] with a drawing, & also a paper enclosed me in a former [private] letter, but referred to in this. Accept assurances of my high consideration & respect

Th: Jefferson

 